Citation Nr: 0307244	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  96-18 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether the appellant's request for waiver of recovery of an 
overpayment of Department of Veterans Affairs improved death 
pension benefits in the amount of $2,026.00 was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1954 to June 
1957.  In August 1992, the Roanoke, Virginia, Regional Office 
(RO) reduced the appellant's Department of Veterans Affairs 
(VA) improved death pension benefits as of July 1, 1991 based 
upon the appellant's reported receipt of insurance benefits.  
In August 1992, the RO informed the appellant in writing of 
the overpayment of VA improved death pension benefits in the 
amount of $747.00 and her appellate and waiver rights.  In 
October 1995, the appellant requested waiver of the "alleged 
overpayment."  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the VA 
Debt Management Center's (DMC) Committee on Waivers and 
Compromises (Committee) which denied waiver of recovery of an 
overpayment of VA improved death pension benefits in the 
amount of $2,134.00 upon its finding that the appellant had 
not submitted a timely waiver request.  In December 1995, the 
appellant submitted a notice of disagreement.  In April 1996, 
the RO issued a statement of the case to the appellant and 
her representative.  The statement of the case conveyed that 
two separate overpayments of VA improved death pension 
benefits in the amounts of $747.00 and $2,026.00, 
respectively, had been made to the appellant and no timely 
waiver request had been received as to either overpayment.  
In May 1996, the appellant submitted a substantive appeal.  
In February 2001, the Board remanded the appellant's appeal 
to the RO for additional action.  

In September 2002, the Board determined that a timely request 
for waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $747.00 had not been 
received and remanded the issue of whether the appellant's 
request for waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $2,026.00 
was timely to the RO for further action.  The appellant has 
been represented throughout this appeal by the American 
Legion.  
FINDINGS OF FACT

1.  On April 20, 1994, the appellant was informed in writing 
of an overpayment of VA improved death pension benefits in 
the amount of $2,026.00 and her appellate and waiver rights.  

2.  The appellant's request for waiver of recovery of an 
overpayment of VA improved death pension benefits was 
received by the VA on October 24, 1995.  


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA improved death pension benefits in the amount of $2,026.00 
was not received.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.963 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the appellant's waiver request, the 
Board observes that the VA has secured or attempted to secure 
all relevant documentation to the extent possible.  In 
reviewing the issue of the timeliness of an appellant's 
waiver request, the United States Court of Appeals for 
Veterans Claims (Court) has directed that: 

The statute at issue in this appeal is 
found in chapter 53 of title 38 of the U. 
S. Code, which concerns special 
provisions relating to VA benefits.  The 
statute contains its own notice 
provisions, which, as the Court has held 
herein, the Board did not misinterpret.  
The notice and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA), which the 
Secretary argues generally should require 
a remand of this matter, are relevant to 
a different chapter of title 38, and do 
not apply to this appeal. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met. 

The appellant asserts on appeal that she was physically 
incapacitated or otherwise incapable of submitting a timely 
request for recovery of the overpayment of VA improved death 
pension benefits in the amount of $2,026.00 as the result of 
her multiple physical disabilities.  She advances that the 
overpayment should be waived as such action would result in 
undue financial hardship on her. 

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  38 U.S.C.A. 
§ 5302(a) (West 2002).  The provisions of 38 C.F.R. § 1.963 
(2002) clarify that: 

  (a)  General.  Recovery of overpayments 
of any benefits made under laws 
administered by the VA shall be waived if 
there is no indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining the waiver and 
recovery of the indebtedness from the 
payee who received such benefits would be 
against equity and good conscience.  
  (b)  Application.  A request for waiver 
of an indebtedness under this section 
shall only be considered:  
  (1)  If made within 2 years following 
the date of a notice of indebtedness 
issued on or before March 31, 1983, by 
the VA to the debtor, or  
  (2)  Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
VA to the debtor.  The 180 day period may 
be extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the VA or the postal authorities, or due 
to other circumstances beyond the 
debtor's control, there was a delay in 
such individual's receipt of the 
notification of indebtedness beyond the 
time customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180-day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

On April 20, 1994, the appellant was informed in writing of 
the overpayment of VA improved death pension benefits in the 
amount of $2,026.00 and her appellate and waiver rights.  A 
February 2003 written statement from the DMC's Chief of 
Operations certifies that the April 20, 1994 notice to the 
appellant was sent to the appellant's then and current 
address of record and was not returned by the United States 
Postal Service as undeliverable.  

In October 1995, the appellant submitted a waiver request 
which was received by the VA on October 24, 1995.  In her 
waiver request, the appellant asserted that recovery of the 
overpayment of VA improved pension benefits would cause her 
undue financial hardship and requested that either recovery 
of the overpayment be waived or she be allowed to repay a 
small amount each month.  The appellant did not refer to any 
impairment which had prevented her from submitting a timely 
waiver request.  

In an April 1997 written statement, the appellant advanced 
that she had to have "part of her appendages removed" in 
1992.  In an October 1998 written statement, the accredited 
representative clarified that the appellant had experienced 
"medical problems that may have interfered with her ability 
to contact the VA for the waiver."  

In a July 2002 written statement, the veteran indicated that:

When this case started, I was very sick 
during that time period and before and 
after I was hospitalized several times.  
I had a nurse coming to my house for 8 
months during this time.  Before and 
after the nurse was coming, I had a good 
friend that helped me daily.  All of the 
mail I received at this time was taken 
care of to the best of my knowledge.  I 
did also have a friend that helped me 
with all the VA papers coming to my 
house.  All forms were put together and 
taken to the VA when the office was in 
Fredericksburg.  
In his August 2002 Written Brief Presentation, the accredited 
representative asserted that the appellant had been 
hospitalized and subsequently under the care of a home health 
nurse when the notice of the overpayment of VA improved death 
pension benefits was delivered to the appellant's address.  
He clarified that the appellant had been unable to submit a 
timely waiver request until she had physically recovered 
sufficiently to handle her own affairs.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The 
appellant was informed in writing of the overpayment of VA 
improved death pension benefits and her waiver rights on 
April 20, 1994.  Neither the appellant nor her accredited 
representative asserts that the appellant did not receive the 
written notice in a timely manner.  The appellant's waiver 
request was subsequently received by the RO on October 24, 
1995, a date more than 180 days after the date of notice of 
indebtedness.  

The appellant advances on appeal that she was rendered 
incapable of filing a timely waiver request due to her 
physical disabilities and associated hospitalizations and 
medical treatment.  The provisions of 38 U.S.C.A. § 5302 
(West 2002) and 38 C.F.R. § 1.963(b)(2) (2002) require that 
the appellant demonstrate that either an error by either the 
VA or the postal authorities or some other circumstance 
delayed her actual receipt of the April 1994 notice.  The 
appellant does not assert on appeal that she did not timely 
receive the notice of the overpayment.  In the absence of any 
proof that the appellant failed to receive notice of the 
overpayment, the relevant laws and regulations do not provide 
for extension of the time limit to submit a waiver request.  
Barger v. Principi, 16 Vet. App. 132, 136 (2002).  

Further, even if it were to be assumed solely for the sake of 
argument that her physical incapacity would justify granting 
of an extension, the appellant's assertions as to her 
inability to submit a timely waiver request are not supported 
by and are, in fact, belied by the record.  In her July 2002 
written statement, the appellant clarified that she had made 
appropriate arrangements for all mail arriving at her house 
to be reviewed by a friend during the period wherein she 
would be physical incapacitated and to have all VA documents 
specifically addressed.  Such measures clearly would have 
remedied any impediment to the appellant's ability to file a 
timely waiver request.  Therefore, the Board concludes that 
the appellant did not submit a timely request for waiver of 
recovery of the overpayment of VA improved death pension 
benefits in the amount of $2,026.00.  


ORDER

As the appellant's request for waiver of recovery of an 
overpayment of VA improved death pension benefits in the 
amount of $2,026.00 was not timely submitted, the benefit 
sought on appeal is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

